DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 19 and 36-42 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           Claims 19 and 36 are indefinite in that it is not clear scope encompassed by the pectin being readily soluble.  Just water?  Something else? Also, is the fiber insolubility only pertaining to water?  For the purpose of examination, only water is considered.  It appears that there is only one reference in the original specification that sets forth as an example, said pectin being “readily soluble” in water, i.e. paragraph 48.                                           Claim Rejections - 35 USC § 102
3.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.        Claims 18-19, 21-24, 29, 30, 32, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sousa et al (“The impact of rhamnogalacturonan-I side chain….”, Food Hydrocolloids 47 (2015)).           Sousa et al discloses a pectin-containing material that has been activate (i.e. treated) from, for example, lemon or orange peel, same containing insoluble fiber and also soluble pectin, same having been treated such that the composition has a coil overlap parameter of, for example, 2.8 and 3.3, respectively (see Table 3) and the activated pectin-containing material being a product in itself but also a product in gels (see, for example, section 2.8). 
           Regarding claim 24, Sousa et al further discloses the composition being adjusted to a pH of 3 when testing for gelling performance (section 2.8).                     
Claim Rejections - 35 USC § 103
5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        Claims 20, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over  Sousa et al (“The impact of rhamnogalacturonan-I side chain….”, Food Hydrocolloids 47 (2015)).            Sousa et al appears to be silent regarding the percentage of insoluble fiber and soluble pectin present.  However, it would have been well-within the purview of a skilled artisan to have modified same to provide the desired balance of each through routine optimization depending on the desired degree of properties attributed to the pectin and, for example, the texture desired from the treated material.7.        Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over  Sousa et al (“The impact of rhamnogalacturonan-I side chain….”, Food Hydrocolloids 47 (2015)) taken together with U.S. Patent No. 8323513 (Trudsoe et al).            Regarding claim 31, Trudsoe et al teaches preparation of a biomass material from citrus peels using an acid wash of said peel provides a pectin product of “higher molecular weight, higher molecular weight,….higher DE, and a higher pectin purity” (col. 35, lines 4-17).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have provided such treatment for such reasons. 
                                                  Double Patenting
8.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.       Claims 18-21, 32-34, 36, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 14-17 of U.S. Patent No. 11,008,407. Although the claims at issue are not identical, they are not patentably distinct from each other because said instant claims are generic to or fully encompass said claims of U.S. Patent No. 11,008,407 which recite a product which is more specific but well within the scope of said instant claims.10.      Claims 22-24, 29, 30, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 14-16 of U.S. Patent No. 11,008,407.          Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims call for a coil overlap parameter range within the range of instant claim 1.  However, absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed any values within the coil overlap parameter range of claim 1 of U.S. Patent No. 11,008,407, including those of instant claims 22, 23, 29, and 35, as a matter of preference.         Regarding instant claim 24, claim 5 of U.S. Patent No. 11008407 significantly discloses same except the difference being the viscosity limitation of instant claim 1 being a required element.  It would have been further obvious to have modified said viscosity limitation of instant claim 1 to be optional as a matter of preference.11.      Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,008,407  taken together with U.S. Patent No. 8323513 (Trudsoe et al).
            Regarding claim 31, Trudsoe et al teaches preparation of a biomass material from citrus peels using an acid wash of said peel provides a pectin product of “higher molecular weight, higher molecular weight,….higher DE, and a higher pectin purity” (col. 35, lines 4-17).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have provided such treatment for such reasons.                                          Allowable Subject Matter
12.       Claims 38-42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.           The prior art neither discloses nor teaches modification of the pectin material of Sousa et al to provide the combination of esterification limitation with insoluble fiber/soluble pectin percentages as set forth via claims 38 and 40 along with all the other product limitations as specifically recited.  


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
August 12, 2022